Citation Nr: 1714757	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-22 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for allergies, to include as secondary to the service-connected asthma disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Notably, the Veteran is an employee at the St. Petersburg, Florida RO; therefore, his claim is handled at the Atlanta RO.

A hearing was held on October 7, 2014, in St. Petersburg, Florida before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony has been associated with the electronic claims file.
	
The issues of (1) entitlement to service connection for asthma; and (2) entitlement to service connection for allergies, to include as secondary to asthma, were previously remanded by the Board in January 2015 for further evidentiary development to request outstanding post-service VA treatment records and to obtain VA examinations for the Veteran's disorders.  This was accomplished, and the claim for service connection for asthma was subsequently granted in a June 2015 rating decision.  The issue of service connection for allergies, to include as due to the now service-connected asthma disability was readjudicated in a June 2015 supplemental statement of the case.  


FINDING OF FACT

In March 2017, prior to the promulgation of a decision by the Board, the Veteran's authorized representative withdrew from appellate review the claim for service connection for allergies, to include as secondary to the service-connected asthma disability.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for service connection for allergies, to include as secondary to the service-connected asthma disability, have been met.  
38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In a March 2017 statement, the Veteran's authorized representative withdrew the Veteran's claim for service connection for allergies, to include as secondary to the service-connected asthma disability as per the Veteran's request.  Thus, the Board finds that no allegations of errors of fact or law remain for appellate consideration regarding this issue, and the Board does not have jurisdiction to review it.  The appeal is dismissed.


ORDER

The appeal for service connection for allergies, to include as secondary to the service-connected asthma disability, is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


